COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00028-CV


Bryan L. Walter                           §    From the 325th District Court

                                          §    of Tarrant County (325-482523-10)
v.
                                          §    November 7, 2013
Donald E. Teller, Jr. and Sonya Dee
Jennings                                  §    Opinion by Justice Meier

                        JUDGMENT ON REHEARING

      Appellant Bryan L. Walter filed a motion for rehearing of our opinion issued

June 27, 2013. We grant the motion in part, withdraw our previous opinion and

judgment of June 27, 2013, and substitute the following.

      This court has again considered the record on appeal in this case and

holds that there was error in the trial court’s order. It is ordered that the order of

the trial court is reversed and the case is remanded to the trial court to reconsider

the amount of sanctions to be ordered against Bryan L. Walter, if any, under only

chapter 10 of the civil practice and remedies code. See Tex. R. App. 43.2(d);

Howell v. Tex. Workers’ Comp. Comm’n, 143 S.W.3d 416, 449 (Tex. App.—

Austin 2004, pets. denied) (remanding case for recalculation of sanctions).
      It is further ordered that Appellees Donald E. Teller, Jr. and Sonya Dee

Jennings shall pay all costs of this appeal, for which let execution issue.

                                     SECOND DISTRICT COURT OF APPEALS

                                     By _________________________________